MORRIS, Judge.
Defendant brings forward 17 assignments of error in his brief. However, he has not set forth any properly numbered exceptions upon which those assignments of error are based as required by Rule 28, Rules of Practice in the Court of Appeals of North Carolina, and those exceptions “will be taken as abandoned by him.” Nevertheless, in order to determnie that justice is done, we have carefully reviewed the record on appeal with respect to all assignments of error brought forward in defendant’s brief.
Defendant’s first assignment of error is directed to the action of the trial court in allowing into evidence, for the purpose of illustration, photographs of the premises of Builder’s Harbor following the break-in. His contention that the State did not properly authenticate the photographs prior to their introduction is not supported by the record. Prior to the introduction of the photographs, Emory Crawford, owner of Builder’s Harbor, described the premises immediately following the break-in as to the location of the safe, layout of the building, markings on the floor and the various items found scattered around the building. When handed the photographs depicting various scenes of the premises and asked if he could identify them, Crawford in each instance did so.
*620The accuracy of a photograph as a true representation of the scene, object or person it purports to portray may be established by any witness who is familiar with such scene, object or person, or who is competent to speak from personal observation. State v. Gardner, 228 N.C. 567, 46 S.E. 2d 824 (1948). The photographs were properly admitted into evidence for the purpose of illustrating Crawford’s testimony, and this assignment of error is overruled.
Next we examine defendant’s contention that the trial court erred in failing to charge the jury that there must be evidence to corroborate the accomplice’s (Spivey’s) testimony that connects defendant with the crime.
“In some jurisdictions an accomplice must be corroborated, but in North Carolina the unsupported testimony of an accomplice is sufficient to convict if it satisfies the jury beyond a reasonable doubt. However, it is proper to instruct the jury to be cautious in convicting on such testimony, and refusal to give an appropriate instruction when requested is prejudicial error.” 1 Stansbury’s North Carolina Evidence, Brandis Rev., § 21, pp. 52-53, and cases cited therein.
The trial court did instruct the jury to be cautious in examining Spivey’s testimony. Additionally, in this case the evidence of the accomplice was supported by other evidence. This assignment of error is also without merit.
Defendant also contends that the trial court erred in permitting the State to cross-examine defendant about the commission of other crimes of which there was no evidence. Most of the questions dealt with whether the defendant had committed prior break-ins with Eddie Ray Spivey and to each question defendant answered in the negative.
“It is permissible, for purposes of impeachment, to cross-examine a witness, including the defendant in a criminal case, by asking disparaging questions concerning collateral matters relating to his criminal and degrading conduct. (Citations omitted.) Such questions relate to matters within the knowledge of the witness, not to accusations of any kind made by others. We do not undertake here to mark the limits of such cross-examination except to say generally (1) the scope thereof is subject to the discretion of the trial *621judge, and (2) the questions must be asked in good faith.” State v. Williams, 279 N.C. 663, 675, 185 S.E. 2d 174 (1971).
Nothing appears in the record that would indicate any abuse of discretion by the trial court or lack of good faith on the part of the State, and defendant’s argument is without substance.
Finally, we examine defendant’s contention that the trial court improperly denied his motion for a continuance. When the motion was made at the beginning of the trial, the basis therefor now relied upon was not stated. It was only after the verdict was in and judgment entered thereon that defendant suggested that he was not notified by the solicitor which of the several cases against defendant calendared for that session would be tried. Nor has defendant shown any prejudice. Absent an abuse of discretion, a motion for continuance is ordinarily addressed to the sound discretion of the trial court and its ruling thereon is not subject to review on appeal. State v. Blackmon, 280 N.C. 42, 185 S.E. 2d 123 (1971). No abuse of discretion has been shown. This assignment of error is overruled.
All of defendant’s other assignments of error have been carefully examined. No prejudicial error has been made to appear.
No error.
Judges Brock and Parker concur.